

116 HR 3558 IH: 21st Century Hospitals Act
U.S. House of Representatives
2019-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3558IN THE HOUSE OF REPRESENTATIVESJune 27, 2019Mr. Engel (for himself and Mr. King of New York) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Secretary of Health and Human Services to conduct a study on the state of hospital
			 infrastructure in the United States, and for other purposes.
	
 1.Short titleThis Act may be cited as the 21st Century Hospitals Act. 2.HHS study on hospital infrastructure (a)StudyThe Secretary of Health and Human Services, in consultation with State departments of health and other public health entities, shall conduct a study on the state of hospital infrastructure in the United States.
 (b)TopicsThe study under subsection (a) shall include the following: (1)An assessment of barriers to accessing capital for infrastructure at hospitals serving vulnerable populations, such as hospitals described in section 1886(d)(5)(F)(i) of the Social Security Act (42 U.S.C. 1395ww(d)(5)(F)(i), relating to disproportionate share payments), sole community hospitals (as defined in section 1886(d)(5)(D)(iii) of such Act (42 U.S.C. 1395ww(d)(5)(F)(i)), critical access hospitals (as defined in section 1861(mm)(1) of such Act (42 U.S.C. 1395x(mm)(1)), and public hospitals, including—
 (A)recommendations for addressing such barriers, which may include recommendations for grants or low-cost borrowing vehicles;
 (B)analysis of the impact of such barriers on managing infrastructure at such hospitals, including with respect to life-safety issues and emergency preparedness; and
 (C)identification of public funds that are available for— (i)bringing such hospitals into compliance with applicable laws; and
 (ii)ensuring that such hospitals and the communities they serve are appropriately prepared for responding to emergencies including public health emergencies.
 (2)An assessment of the state of health information technology at hospitals in the United States, including—
 (A)the state of electronic medical records and the dependence of hospitals and health systems on technology that is outdated or debunked; and
 (B)barriers associated with updating health information technology, including with respect to hardware, software, administrative burden, staff training, and associated costs.
 (c)ReportNot later than 1 year after the date of enactment of this Act, the Secretary of Health and Human Services shall complete the study under this section and submit a report on the results of such study to the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate.
			